Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 1 of 9   PageID #: 320



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )          CR. NO. 12-01127 SOM
                              )
          Plaintiff,          )          ORDER DENYING DEFENDANT JOHN
                              )          RIDGELY TUCKER’S MOTION FOR
                              )          COMPASSIONATE RELEASE
                              )
     vs.                      )
                              )
JOHN RIDGELY TUCKER,          )
                              )
          Defendant.          )
                              )
_____________________________ )

            ORDER DENYING DEFENDANT JOHN RIDGELY TUCKER’S
                   MOTION FOR COMPASSIONATE RELEASE

I.          INTRODUCTION.

            In 2013, Defendant John Ridgely Tucker entered a guilty

plea to one count of producing child pornography.          This court

sentenced Tucker to 240 months in prison.         He has served almost

100 months of that sentence.1      He is incarcerated at FCI

Seagoville, and the Bureau of Prisons says his projected release

date is November 21, 2029.

            Tucker now moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A).      The primary basis for his motion is the

COVID-19 pandemic.     Tucker contends that his age (65) and his

hypertension make him vulnerable to complications if he contracts

COVID-19.    After considering Tucker’s age, his medical condition,


     1
        The Government contends that Tucker has served
approximately 87 months of his sentence. However, he has been
incarcerated since October 10, 2012, ECF No. 24, PageID # 124,
and thus has served a little more than 98 months of his sentence.
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 2 of 9   PageID #: 321



the time remaining on his sentence, and his history, this court

concludes that Tucker has not demonstrated that extraordinary and

compelling circumstances warrant the requested reduction in his

sentence.

II.         ANALYSIS.

            Tucker’s compassionate release request is governed by

18 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

                                     2
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 3 of 9   PageID #: 322



reduction; and (3) find that such a reduction is consistent with

the Sentencing Commission’s policy statements.          United States v.

Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

           A.    Tucker has satisfied the time-lapse requirement of
                 18 U.S.C. § 3582(c)(1)(A).

           Tucker submitted an administrative compassionate

release request to the warden of his prison on September 29,

2020, more than 30 days before he filed this motion.            ECF No. 26-

4, PageID # 182.     The Government is not contesting Tucker’s

satisfaction of the exhaustion requirement.         ECF No. 32, PageID #

258.   Accordingly, this court finds that Tucker has fulfilled the

first requirement of § 3582(c)(1)(A).

           B.    This court has discretion in determining whether
                 extraordinary and compelling reasons justify a
                 reduced sentence.

           This court turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.     In orders addressing compassionate release

motions in other cases, this court has expressly recognized that

it possesses considerable discretion in determining whether a

particular defendant has established the existence of

extraordinary and compelling reasons that justify early release.

This court has also stated that, in reading § 3582(c)(1)(A) as

providing for considerable judicial discretion, the court is well

aware of the absence of an amended policy statement from the

Sentencing Commission reflecting the discretion given to courts

                                     3
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 4 of 9   PageID #: 323



when Congress amended the statute to allow inmates themselves to

file compassionate release motions.        United States v. Mau, 2020

WL 6153581 (D. Haw. Oct. 20, 2020); United States v. Scher, 2020

WL 3086234, at *2 (D. Haw. June 10, 2020); United States v.

Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

Specifically, this court has recognized that an Application Note

to a relevant sentencing guideline is outdated.          This court

continues to view its discretion as not limited by Sentencing

Commission pronouncements that are now at odds with the

congressional intent behind recent statutory amendments.            Mau,

2020 WL 6153581; see also United States v. Brooker, 976 F.3d 228,

235-36 (2d Cir. 2020) (“[W]e read the Guideline as surviving, but

now applying only to those motions that the BOP has made.”); cf.

United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020)

(noting that some courts have held that the Application Note is

not “applicable,” but not deciding the issue).

           C.    Tucker has not demonstrated that extraordinary and
                 compelling circumstances justify his early
                 release, or that the requested reduction would be
                 consistent with Sentencing Commission policy
                 statements.

           Tucker contends that extraordinary and compelling

circumstances justify his early release here.          He relies

primarily on the risks he faces if he contracts COVID-19, which



                                     4
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 5 of 9   PageID #: 324



is present at FCI Seagoville,2 where he is housed.          At 65 years

old, Tucker is at risk of a severe illness if he contracts COVID-

19.   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html#:~:text=The%20greatest%20risk%20for

%20severe,intensive%20care%2C%20or%20a (last visited January 20,

2021).    Moreover, Tucker has been diagnosed with hypertension,

which may increase the likelihood of a severe illness.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

roups-at-higher-risk.html (last visited January 20, 2020).            The

coronavirus therefore poses real risks to Tucker.

            Those risks may be mitigated, however, by Tucker’s

history.    Last July, Tucker was diagnosed with COVID-19.          ECF No.

29, PageID # 214.     Tucker was “not severely immunocompromised and

did not have a severe illness requiring hospitalization.”            Id.

That raises two issues.

            First, because he did not develop complications during

his July infection, it is not clear that he is likely to develop

complications if reinfected.       See Richard L. Tillett, et al,




      2
        The BOP reports that three inmates and one staff member
have tested positive for COVID-19 at FCI Seagoville.
www.bop.gov/coronavirus (last visited January 21, 2020).
According to the BOP, 1255 inmates and 45 staff members have
recovered from the virus. Id. Four inmates have died. Id.

                                     5
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 6 of 9   PageID #: 325



Genomic Evidence for Reinfection with SARS-CoV-2: a Case Study,

Oct. 12, 2020, https://www.thelancet.com/journals/laninf/

article/PIIS1473-3099(20)30764-7/fulltext (noting that, in a

reinfection of a Nevada man, his symptoms were more severe, but

also recognizing that in other cases of possible reinfection,

there was no difference in the severity of symptoms).           There is

no way for this court to know whether Tucker’s test was a false

positive, but, if the test was accurate, it appears that he may

have survived the virus without developing serious complications.

            Second, this court cannot conclude that there is a

substantial risk that Tucker will be reinfected.          There is

anecdotal evidence that a handful of people have been reinfected

with COVID-19.    See id. (discussing a Nevada man who appears to

have been reinfected with COVID-19).        The CDC recognizes that

“cases of reinfection of COVID-19 have been reported but are

rare.”   https://www.cdc.gov/coronavirus/2019-ncov/

if-you-are-sick/quarantine.html (last visited January 20, 2021).

           It appears that individuals may have at least some

immunity against future infection, although the strength and

length of that immunity has not been established.          See Dennis

Thompson, COVID-19 Immunity Might Last at Least 8 Months (Dec.

31, 2020), https://consumer.healthday.com/1-4-covid-19-immunity

-might-last-at-least-8-months-study-2649661098.html.            Because the

virus is so new, it is impossible to know with complete certainty


                                     6
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 7 of 9   PageID #: 326



exactly how long immunity lasts.         Id.   But a study completed last

month suggests “that we will have rather durable immunity”

because the body retains immunological memory that allows it to

quickly produce new antibodies to respond to a second infection.

Id.   That study is consistent with “with the observation that

documented second infections have been, to this point, really

quite rare.”    Id.   Some experts therefore consider it unlikely

that an individual will be infected a second time.          Apoorva

Mandavilli, Can You Get COVID-19 Again? It’s Very Unlikely,

Experts Say, N.Y. Times, July 22, 2020, https://www.nytimes.com/

2020/07/22/health/covid-antibodies-herd-immunity.html.

           This court is acutely aware that, at this point, no one

completely understands how COVID-19 operates.          This court is

therefore in no position to make a definitive determination about

Tucker’s risk of reinfection, but the absence of severe symptoms

when he did contract the disease and the potential for having

some form of immunity cannot be ignored in determining whether

Tucker establishes extraordinary and compelling reasons

warranting a reduction in her sentence.

           The court next turns to an examination of factors set

forth in § 3553(a).     Three considerations are particularly

significant.    The first is the gravity of Tucker’s offense.

Tucker, among other things, used children who had particular

reason to trust him to produce child pornography.          ECF No. 24,


                                     7
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 8 of 9   PageID #: 327



PageID # 127-131.     The 240-month sentence imposed by this court

was necessary to reflect the seriousness of the offense and

provide just punishment for the offense.         See 18 U.S.C §

3553(a)(2).

            Second, this court must consider the amount of time

Tucker has served.     Tucker has been in custody since October 10,

2012, and his projected release date is November 21, 2029.            ECF

No. 24, PageID # 124; ECF No. 26-3, PageID # 180.          Even if credit

for good behavior is taken into account, Tucker has served only

about half of his prison sentence.

            Third, this court considers Tucker’s record while in

prison.    While Tucker has completed several educational courses,

in 2013, he was disciplined twice, once for “being insolent to

[a] staff member” and once for “phone abuse-disrupt[ive]

monitoring.”    ECF No. 26-7, PageID # 202.       More recently, in

2019, Tucker was disciplined for punching another inmate.            Id.

In short, Tucker’s disciplinary record includes matters of

concern.

            Under § 3582(c)(1)(A), only extraordinary and

compelling reasons can justify a reduction in an inmate’s

sentence.    Having balanced the seriousness of Tucker’s crime, the

amount of time remaining on his sentence, his conduct while

incarcerated, and the totality of the medical information he has

submitted, this court determines that the reasons raised by


                                     8
Case 1:12-cr-01127-SOM Document 37 Filed 01/21/21 Page 9 of 9    PageID #: 328



Tucker, while important, do not rise to the level of being

extraordinary and compelling reasons warranting a reduction in

his sentence.     This court reaches the same negative conclusion in

examining whether the requested reduction in sentence would be

consistent with applicable policy statements issued by the

Sentencing Commission.3

III.        CONCLUSION.

            Tucker’s request for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is denied.

            It is so ordered.

            DATED: Honolulu, Hawaii, January 21, 2021



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge



United States v. Tucker, Cr. No. 12-01127 SOM; ORDER DENYING JOHN RIDGELY
TUCKER’S MOTION FOR COMPASSIONATE RELEASE




       3
        Tucker suggests that the Eighth Amendment prohibits his
continued incarceration. ECF No. 26-1, PageID # 171 (citing
Helling v. McKinney, 509 U.S. 25 (1993)). In Helling, the Court
held that “deliberate indifference to serious medical needs of
prisoners violates the [Eighth] Amendment because it constitutes
the unnecessary and wanton infliction of pain contrary to
contemporary standards of decency.” 509 U.S. at 32 (quotation
marks omitted). Tucker does not establish deliberate
indifference.

                                      9
